Exhibit 10.2
(BAR CODE) [v54480v5448004.gif]
SWAP TRANSACTION CONFIRMATION
(WACHOVIA LOGO) [v54480v5448005.gif]

     
Date:
  December 22, 2009  
To:
  Nordstrom, Inc. (“Counterparty”)  
Address:
  1617 6TH AVENUE SUITE 500
 
  SEATTLE WA
 
  98101 USA  
Email:
  Robert.Sari@Nordstrom.com  
Attention:
  Robert Sari  
From:
  Wachovia Bank, N.A. (“Wachovia”)  
Ref. No:
  4220047

Dear Robert Sari:
This confirms the terms of the Transaction described below between Counterparty
and Wachovia. The definitions and provisions contained in the 2006 ISDA
Definitions, as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern. Fixed Amounts and Floating Amounts for each
applicable Payment Date hereunder will be calculated in accordance with the ISDA
Definitions, and if any Fixed Amount and Floating Amount are due for the same
Payment Date hereunder, then those amounts shall not be payable and instead the
Fixed Rate Payer shall pay the positive difference, if any, between the Fixed
Amount and the Floating Amount, and the Floating Rate Payer shall pay the
positive difference, if any, between the Floating Amount and the Fixed Amount.
1. The terms of the particular Transaction to which the Confirmation relates are
as follows:

             
Transaction Type:
  Interest Rate Swap  
Currency for Payments:
  U.S. Dollars  
Notional Amount:
  USD 250,000,000.00  
Term:
     
Trade Date:
  December 21, 2009  
Effective Date:
  December 23, 2009  
Termination Date:
  January 15, 2018, subject to adjustment in accordance with the Following
Business Day Convention for all purposes, except as otherwise stated below.
 
   
Fixed Amounts:
   
 
   
Fixed Rate Payer:
  Wachovia  
Period End Dates:
  Semi-annually on the 15th of each January and July commencing January 15,
2010, through and including the Termination Date; No Adjustment.  
Payment Dates:
  Semi-annually on the 15th of each January and July commencing January 15,
2010, through and including the Termination Date, subject to

Wachovia: 4220047

 



--------------------------------------------------------------------------------



 



2/3

     
 
  adjustment in accordance with the Following Business Day Convention; provided
that the Fixed Rate Payer Period End Dates shall be subject to No Adjustment.  
Business Day Convention:
  Following  
Business Day:
  London and New York  
Fixed Rate:
  6.25%  
Fixed Rate Day Count Fraction:
  30/360
 
     
Floating Amounts:
   
 
     
Floating Rate Payer:
  Counterparty  
Period End Dates:
  Semi-annually on the 15th of each January and July commencing January 15,
2010, through and including the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention.  
Payment Dates:
  Semi-annually on the 15th of each January and July commencing January 15,
2010, through and including the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention.  
Business Day Convention:
  Modified Following  
Business Day:
  London and New York  
Floating Rate for initial
  0.23188% (excludes Spread)  
Compounding Period:
     
Floating Rate Option:
  USD-LIBOR-BBA  
Designated Maturity:
  1 Month  
Spread:
  Plus 2.856%  
Floating Rate Day Count Fraction:
  Actual/360  
Floating Rate determined:
  Two London Banking Days prior to each Reset Date.  
Reset Dates:
  The first day of each Compounding Period.  
Compounding:
  Flat Compounding Applicable  
Compounding Dates:
  Monthly on the 15th of each month, subject to the Modified Following Business
Day Convention  
Rounding convention:
  5 decimal places per the ISDA Definitions.

2. The additional provisions of this Confirmation are as follows:

     
Calculation Agent:
  Wachovia  
Payment Instructions:
  Wachovia Bank, N.A.
 
  CIB Group, ABA 053000219
 
  Ref: Derivative Desk (Trade No: 4220047)
 
  Account #: 04659360006116  
Wachovia Contacts:
  Settlement and/or Rate Resets:
 
  1-800-249-3865
 
  1-704-383-8429
 
   
 
  Documentation:
 
  Tel: (704) 715-7051

Wachovia: 4220047

 



--------------------------------------------------------------------------------



 



3/3

     
 
  Fax: (704) 383-9139
 
   
 
  Collateral:
 
  Tel: (704) 383-9529
 
  Please quote transaction reference number.  
Payments to Counterparty:
  Per your standing payment instructions or debit authorization if provided to
Wachovia, as relevant. If not provided, please contact us in order for payment
to be made.
 
   
 
  Phone: 1-800-249-3865 Fax: 1-704-383-8429

Documentation
This Confirmation supplements, forms part of, and is subject to, the Master
Agreement between Wachovia and Counterparty dated as of November 06, 2009, as
amended and supplemented from time to time (the “ISDA Master Agreement”). All
provisions contained or incorporated by reference in the ISDA Master Agreement
will govern this Confirmation except as expressly modified herein.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.

                  Very truly yours,         Wachovia Bank, N.A.    
 
           
 
  By:   -s- Tracey Bissell [v54480v5448006.gif]
 
   
 
  Name:
Title:   Tracey Bissell
Vice President    
 
                Ref. No. 4220047    

          Accepted and Confirmed as of date first written above:     Nordstrom,
Inc.    
 
       
By:
  /s/ Robert E. Campbell    
Name:
  Robert E. Campbell    
Title:
  Treasurer and Vice President — Investor Relations    

Wachovia: 4220047

 